UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-150952 China Media Inc. (Exact name of registrant as specified in its charter) Nevada 46-0521269 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12/F, Block D, Chang An Guo Ji No. 88 Nan Guan Zheng Street Beilin District, Xi'an City, Shaan'xi Province China - 710068 (Address of principal executive offices) (86) 298765-1114 (Registrants telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 daysx Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No APPLICABLE ONLY TO CORPORATE ISSUERS As ofMay 10, 2011, the registrant had39,750,000shares of common stock outstanding. Table of Contents PART I - FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4. Controls and Procedures 6 PART II - OTHER INFORMATION 7 Item 1. Legal Proceedings 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Submission of Matters to a Vote of Security Holders 7 Item 5. Other Information 7 Item 6. Exhibits 7 1 PART I - FINANCIAL INFORMATION Item 1. Financial Statements The unaudited interim consolidated financial statements of China Media Inc. (the “Company”, “China Media”, “we”, “our”, “us”) follow. All currency references in this report are to U.S. dollars unless otherwise noted. CHINA MEDIA INC. MARCH 31, 2011 (UNAUDITED) Financial Statement Index Condensed Consolidated Balance Sheets as of March 31, 2011 (Unaudited)and June 30, 2010 F-1 Condensed Consolidated Statements of Operations for the three and nine months ended March 31, 2011, and 2010 (Unaudited) F-2 Condensed Consolidated Statements of Cash Flows for thenine months ended March 31, 2011 and 2010 (Unaudited) F-3 Notes to the Condensed Consolidated Financial Statements (Unaudited) F-4 2 CHINA MEDIA, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2011 JUNE 30, 2010 Assets (UNAUDITED) Current assets Cash and cash equivalent $ $ Accounts receivable, net of allowance of $37,106 and $35,663 at March 31, 2011 and 2010, respectively Total current assets Fixed assets, net Intangible assets, net Other Assets- Deposit Film costs Total assets $ $ Liabilities and Stockholders' Equity Current liabilities Accounts payable $ $ Accrued liabilities Short term debt Due to related parties Deferred revenue - Total current liabilities Stockholders’ ' equity Common stock, $0.00001 par value, 180,000,000 shares authorized; 39,750,000 and 39,750,000 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total China Media Inc.'s stockholders' equity Non-controlling interest - Total Stockholders' equity Total liabilities and Stockholders’' equity $ $ The accompanying notes are an integral part of these financial statements. F-1 CHINA MEDIA INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Nine Months Ended March 31, March 31, Revenues $ Cost of revenues Gross profit Selling, general and administrative Depreciation and amortization expense Total operating expenses Other income (expense) Interest income - Government subsidies/grants 12 Interest expense - - 　 - Net income (loss) before income taxes ) ) ) Income taxes - - Net income (loss) Less: Net income (loss) attributable to non-controlling interest 　 ) Net income (loss) attributable to China Media Inc. $ ) $ $ ) $ ) Other Comprehensive Income (loss) Net income (loss) Foreign currency translation gain ) ) Comprehensive Income (loss) ) Less: Comprehensive (income) loss attributable to non-controlling interest - ) Comprehensive loss attributable to China Media Inc. ) Net Income (loss) per common share, basic and diluted $ ) $ $ ) $ ) Weighted average number of shares outstanding- basic and diluted The accompanying notes are an integral part of these financial statements F-2 CHINA MEDIA INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended CASH FLOWS OPERATING ACTIVITIES Net income (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Contributed rent - Amortization expense Depreciation expense Impairment loss - Changes in operating assets and liabilities: Accounts receivable ) film cost ) ) Accounts payable ) Accrued expenses ) Deferred Revenue - Net cash provided by operating activities of operations ) CASH FLOW INVESTING ACTIVITIES Cash paid for purchase of fixed asset ) Cash paid for investment ) Net cash provided by (used in) investing activities ) ) CASH FLOW FINANCING ACTIVITIES Proceeds from due to related parties ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash ) NET CHANGE IN CASH ) ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL INFORMATION: Interest paid $
